The joint motion to amend section 11(c) of the modified decree of this Court (534 U.S. 40, 122 S. Ct. 420, 151 L. Ed. 2d 356 (2001)) is granted and it is ordered that the first two sentences in section 11(c) of the Modified North Platte Decree are replaced with the following language:
(c) From diverting or permitting the diversion of water from the North Platte River and its tributaries, including water from hydrologically connected groundwater wells, upstream of Guernsey Reservoir for the intentional irrigation during any one irrigation season of more than 169,100 acres of land in Wyoming above Pathfinder Dam, or more than 56,900 acres of land in Wyoming between Pathfinder Dam and Guernsey Reservoir, exclusive of the Kendrick Project. The acres in these areas to be counted under these injunctions shall include the following, provided that an intentionally irrigated acre that receives water from more than one source shall be counted only once.